Title: To Alexander Hamilton from Thomas Butler, 5 June 1799
From: Butler, Thomas
To: Hamilton, Alexander


          
            Sir,
            South west Point (State of Tennessee) June 5th. 1799—
          
          I have the honor to acknowledge the receipt of your letter dated New York 2d of May ulto., inclosing the copy of a letter from the Honble. the Secretary of War, announcing that the Honble. Arthur St. Clair, was ex officio Superintendant of indian affairs in the North–Western Territory, and directs all Military officers serving in that district to respect him as such, and to Issue such provision to the Indians as he might think proper to direct.
          My command Sir being within the Southern district, and your letter having been directed to me at Pittsburgh, makes it presumable that the letter and inclosure was designed for Some other officer, I have there fore conceived it proper to acquaint you of my having received it, and of with the Situation of my command, that in case the letter was designed for an other, that the want of information might be remedied—
          I have the honor to be with respect your Humbl. Servt.
          
            Thos. Butler
            Lt. Col. 4th. Regt.
          
          The Honble. Majr. Genl. Hamilton
        